DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication(s) filed on 06/16/2021. There are a total of 19 claims pending in the application; claims 1 and 8 have been amended; claims 15-20 have been canceled; and claims 21-25 have been added. 

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4, 7-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DESAI et al. “Desai” (US 2020/0065408 A1).
1.	In regard to claim 1 Desai teaches:
“A method (Fig. 9), comprising: identifying a first virtual block [e.g., ¶ 0022, identification (ID) of the node], the first virtual block being associated with a first generation number;” (e.g., ¶ 0021, Figs. 2A-2C,  information regarding the COW B+ tree structure used to store the actual data in the storage system 106; ¶ 0022, root node contains references that point to index nodes; ¶ 0023, the first snapshot of a storage object may include a snapshot generation identification, such as a number, and data regarding all the nodes in the B+ tree structure). Fig. 2A shows a B+ tree structure comprising a root node. The root node comprises the first virtual block recited in the claim. Fig. 2B shows when a modification or an update is made, after the first snapshot is taken, new root node and index and leaf nodes have been created. The snapshot (e.g., SS1 in Fig. 2B cannot be modified.
“determining a second virtual block as an appropriate target for live information in the first virtual block;” (e.g., ¶ 0023; ¶ 0028, Fig. 4, The archive section also includes information regarding linked clones; Fig. 7 and the corresponding text descriptions).
“creating an association between the second virtual block and the first virtual block;” (e.g., ¶ 0028, Fig. 4, archive section includes information regarding historical and current snapshots, such as creation and deletion of snapshots at different points in time).
“copying the live information from the first virtual block to the second virtual block;” (e.g., ¶ 0014, copying or cloning storage objects using snapshots of the storage objects to create new replicated storage objects; 0024, FIG. 2C, after the second snapshot SS2 is created, a new root node and one or more index and leaf nodes are created. In FIG. 2C, new nodes A3, B3 and E3 have been created after the second snapshot was taken. Thus, nodes A3, B3 and E3, as well as the nodes C1, D1, F1 and G1, which are common nodes for both the second snapshot and the current running point, represent the current state of the storage object; ¶ 0026, Each snapshot of a storage object can be viewed as a child of a native parent … all the snapshots of a storage object can be referenced by the storage object). Desai does not expressly teach virtual blocks or live information but teaches snapshots and that all snapshots of storage objects can be referenced by storage object. The snapshots are considered to represent the virtual blocks recited in the claim, and the referenced snapshots (e.g., comprising data and metadata) are considered to be live data. For example Fig. 2C of Desai shows a B-tree structure with a chain of sub-trees. The first sub-tree is created by taking a snapshot the native parent (e.g., nodes A2, B2, and E2 in Fig. 2C). The second sub-tree created by taking the snapshot of the first snapshot (e.g., A3, B3, and E3 in Fig. 2C). Please note that each snapshot inherits or shares information from previous snapshots and native parent (e.g., sub-trees). Therefore, Desai inherently teaches the limitation: “copying the live information from the first virtual block to the second virtual block”.  
(e.g., ¶ 0024, a storage object after the first snapshot include a snapshot generation identification, such as a number, and data regarding nodes in the B+ tree structure that differ from the previous snapshot of the storage object).
“and associating a second generation number with the first virtual block.” (e.g., ¶ 0028, information regarding linked clone that have been created).    
2.	In regard to claim 8 Desai teaches: 
“A system (e.g., Fig. 8), comprising: one or more processors;” (e.g., ¶ 0043, one or more processors 806 in Fig. 8).
“and computer-executable program logic operating in memory (e.g., ¶ 0053), wherein the computer executable program logic enables execution across the one or more processors of: identifying a first virtual block [e.g., ¶ 0022, identification (ID) of the node], the first virtual block being associated with a first generation number;” (e.g., ¶ 0021, Figs. 2A-2C,  information regarding the COW B+ tree structure used to store the actual data in the storage system 106; ¶ 0022, root node contains references that point to index nodes; ¶ 0023, the first snapshot of a storage object may include a snapshot generation identification, such as a number, and data regarding all the nodes in the B+ tree structure).
“determining a second virtual block as an appropriate target for live information in the first virtual block;” (e.g., ¶ 0023; ¶ 0028, Fig. 4, The archive section also includes information regarding linked clones; Fig. 7 and the corresponding text descriptions).
“creating an association between the second virtual block and the first virtual block;” (e.g., ¶ 0028, Fig. 4, archive section includes information regarding historical and current snapshots, such as creation and deletion of snapshots at different points 
“copying the live information from the first virtual block to the second virtual block;” (e.g., ¶ 0014, copying or cloning storage objects using snapshots of the storage objects to create new replicated storage objects; 0024, FIG. 2C, after the second snapshot SS2 is created, a new root node and one or more index and leaf nodes are created. In FIG. 2C, new nodes A3, B3 and E3 have been created after the second snapshot was taken. Thus, nodes A3, B3 and E3, as well as the nodes C1, D1, F1 and G1, which are common nodes for both the second snapshot and the current running point, represent the current state of the storage object; ¶ 0026, Each snapshot of a storage object can be viewed as a child of a native parent … all the snapshots of a storage object can be referenced by the storage object). Desai does not expressly teach virtual blocks or live information but teaches snapshots and that all snapshots of storage objects can be referenced by storage object. The snapshots are considered to represent the virtual blocks recited in the claim, and the referenced snapshots (e.g., comprising data and metadata) are considered to be live data. For example Fig. 2C of Desai shows a B-tree structure with a chain of sub-trees. The first sub-tree is created by taking a snapshot the native parent (e.g., nodes A2, B2, and E2 in Fig. 2C). The second sub-tree created by taking the snapshot of the first 
“updating a generation information mapping associated with the first virtual block;” (e.g., ¶ 0024, a storage object after the first snapshot include a snapshot generation identification, such as a number, and data regarding nodes in the B+ tree structure that differ from the previous snapshot of the storage object).
“and associating a second generation number with the first virtual block.” (e.g., ¶ 0028, information regarding linked clone that have been created).
4.	In regard to claims 4 and 11 Desai further teaches:
“wherein the updating the generation information mapping associated with the first virtual block is based on the first generation number, and the association between the second virtual block and the first virtual block.” (e.g., ¶¶ 0023, 0026; Figs. 2A-2C, 3B). Modification or update of a snapshot (e.g., B+ tree) causes creation a new snapshot and a new generation identification or number that is different from the previous snapshot. 
5.	In regard to claims 7 and 14 Desai further teaches:
“wherein the first generation number is stored in the first virtual block.” (e.g., ¶¶ 0023-0024).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Flynn et al. “Flynn” (US 2012/0011340 A1).
6.	In regard to claims 2 and 9 Desai discloses all limitations includes in claims 1 and 8 but does not expressly disclose while Flynn teaches: 
“wherein the identifying the first virtual block is in response to a determination to perform a garbage collection.” (e.g., ¶¶ 0124, ¶ 0215, 0345) invalid data is erased, by garbage collection, identified by a logical identifier in the index map.
Disclosures by Desai and Flynn are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for 
The motivation for including the garbage collection as taught by paragraph [0144] of Flynn is to free erase blocks for reuse.
Therefore, it would have been obvious to combine teaching of Flynn with Desai to obtain the invention as specified in the claim.
7.	In regard to claims 3 and 10 Flynn further teaches: 
“wherein identifying the first virtual block comprises determining that the first virtual block is sparse.” (e.g., ¶¶ 0256) using a forward map (e.g., virtual or logical block address identifier) to search for sparsely populated space or range.
8.	In regard to claims 6 and 13 Flynn further teaches:
 “determining that at least one of the virtual blocks is free;” (e.g., ¶ 0004, free LBA pool).
“and returning the free virtual block to a pool of free virtual blocks.” (e.g., ¶ 0004, when the file is deleted, the LBAs are returned to the free LBA pool).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Mezaael “Mezaael” (US 2020/0272455 A1).
9.	In regard to claims 5 and12 Desai discloses that available space for data/metadata is stored in a multi-B tree UPIT in UPIT (e.g., snapshot) structure (e.g., see paragraph 
“wherein determining the second virtual block as an appropriate target comprises comparing the size of available space in the second virtual block to the size of the live information of the first virtual block.” (e.g., ¶ 0030) comparing available capacity for size of a new snapshot with current allocated space.
Disclosures by Desai and Mezaael are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for managing space in storage object structures taught by Desai to include the comparing available storage space disclosed by Mezaael.
The motivation for including the new snapshot (e.g., virtual block) as taught by paragraph [0027] of Mezaael is to save the older version of the snapshot is in case that the user wants to use the older version to restore configurations.
Therefore, it would have been obvious to combine teaching of Mezaael with Desai to obtain the invention as specified in the claim.

Allowable Subject Matter
s 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks
Applicant arguments have been fully considered and they have been persuasive. Therefore, the previous rejections are withdrawn. However, amendment has changed scope of the claims. The claims are being rejected on new ground of rejection. 
Applicant amended the independent claims 1 and 8 to recite, in part, the limitation:
“copying the live information from the first virtual block to the second virtual block”. 
Applicant argues Desai fail to disclose the above limitation and Flynn and Mezaael fail to remedy the deficiencies of Desai (e.g., see page 6 of the Remarks). The Examiner respectively disagrees. Desai discloses a B-tree structure comprising a native parent and a plurality sub-trees. Each sub-tree is created by taking snapshot of native parent or snapshot of a snapshot in the chain. As was described above in the portions under rejection of the independent claims 1 and 8 snapshots represent virtual blocks (e.g., in Fig. 2C of Desai the first snapshot SS1 represents the first virtual block and the second snapshot SS2 represents the second virtual block) and since information in the first and the second snapshot can be referenced, they are considered live information. The newly added claims 21-25 have not been rejected and are considered to contain allowable subject matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
September 16, 2021